FILED
                            NOT FOR PUBLICATION
                                                                           NOV 16 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


IMAD HABEEB HANNA,                               No.   16-72480

              Petitioner,                        Agency No. A212-191-367

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 8, 2018
                                Portland, Oregon

Before: TALLMAN and IKUTA, Circuit Judges, and BOUGH,** District Judge.

      Imad Habeeb Hanna, a native and citizen of Iraq, petitions for review of the

Immigration Judge’s (IJ) and Board of Immigration Appeals’ (BIA) denial of his




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.
application for asylum and withholding of removal.1 We have jurisdiction based

on 8 U.S.C. § 1252 and deny the petition.

      The agency’s adverse credibility determination was supported by substantial

evidence because the BIA and IJ identified multiple inconsistences between

Hanna’s testimony about his service in the Iraqi Republican Guard and the

background documentary evidence submitted, 8 U.S.C. § 1158(b)(1)(B)(iii), Singh

v. Lynch, 802 F.3d 972, 975 (9th Cir. 2015), Hanna had previously lied to

immigration officials, Singh v. Holder, 643 F.3d 1178, 1180 (9th Cir. 2011), and

Hanna failed to offer easily available corroborating evidence, Sidhu v. I.N.S., 220

F.3d 1085, 1092 (9th Cir. 2000), as amended on denial of reh’g (Sept. 27, 2000).

      Substantial evidence supports the BIA’s determination that the evidence in

the record indicates that the persecutor bar may apply to Hanna. 8 C.F.R.

§ 1240.8(d). Under either the test outlined in Miranda Alvarado v. Gonzales, 449

F.3d 915, 925–30 (9th Cir. 2006), or the BIA’s test established in In Matter of

D-R-, 27 I. & N. Dec. 105, 118–21 (BIA 2017), there was sufficient evidence to

support a prima facie case that Hanna may have “ordered, incited, assisted, or

otherwise participated in the persecution of” religious and ethnic minorities, 8



      1
        Hanna was granted deferral of removal under the Convention Against
Torture because of his status as a Chaldean Christian.
                                          2
U.S.C. § 1101(a)(42), based on unrebutted documentary evidence that the

Republican Guard was an all-volunteer force which had committed acts of

persecution during the time of Hanna’s service, and Hanna failed to testify credibly

about his membership or role in the Republican Guard. The IJ’s conclusion that

Hanna’s lies and evasions about his membership and attempts to minimize his role

gave rise to a negative inference regarding his time in the Republican Guard was

supported by substantial evidence in the record. Although Hanna had an

opportunity to rebut the prima facie case, he failed to introduce witnesses who

could substantiate a portion of his claims, and instead relied on his incredible and

inconsistent testimony, non-material testimony from his wife, and unclear military

records.

PETITION DENIED.




                                          3